Exhibit 10.11

EXECUTION COPY

AMENDMENT TO

EMPLOYMENT AGREEMENT

The Amendment to the Employment Agreement (the “Amendment”), dated as of
December 21, 2007 (the “Effective Date”) between NewPage Corporation (the
“Company”) and George F. Martin (the “Executive”).

WHEREAS, the Company and the Executive entered into the Employment Agreement
dated as of May 2, 2005 (the “Agreement”) and

WHEREAS, the Company and the Executive now desire to amend the Agreement in
accordance with the terms and conditions set forth herein.

NOW THEREFORE, in connection with the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 

1. Section 10(IV) of the Agreement is hereby deleted in its entirety and
replaced with the following provision:

an amount equal to two (2) times Base Salary minus an amount equal to the
original purchase price paid for the Paper Class A Common Percentage Interests
pursuant to the terms of the Executive Purchase Agreement between the Executive
and Maple Timber Acquisition LLC (“MTA”), dated as of May 2, 2005 (the “EPA”);
provided that if such termination without Cause or with Good Reason is within 12
months following the acquisition by NewPage Holding Corporation or its
subsidiaries of the stock or assets of a business enterprise of at least
substantially the same revenues and total assets as NewPage Holding Corporation
and its subsidiaries on a consolidated basis (for the avoidance of doubt, such a
business enterprise shall include one of the four (4) leading coated paper
companies other than the Company), the amount shall be equal to three (3) times
Base Salary minus an amount equal to the original purchase price paid for the
Paper Class A Common Percentage Interests pursuant to the terms of the EPA;
provided, further that, if at the time of a termination of employment without
Cause or with Good Reason, the aggregate “fair market value” of the shares of
common stock, par value $.01 per share, of NewPage Group Inc. (the “Exchange
Shares”) issued as a distribution in respect of the Executive’s Paper Class A
Common Percentage Interests in MTA being repurchased from the Executive is less
than the aggregate original purchase price paid by the Executive for such Paper
Class A Common Percentage Interests, the Executive shall receive an additional
cash payment equal to the difference between (i) the aggregate original purchase
price paid for such Paper Class A Common Percentage Interests by the Executive
and (ii) the aggregate “fair market value” of such Exchange Shares at the time
of the termination without Cause or with Good Reason;



--------------------------------------------------------------------------------

2. Defined terms used herein and not otherwise defined shall have meanings given
them in the Agreement.

 

3. This Amendment may be executed in multiple counterparts, each of which shall
be deemed to be an original, but all of which counterparts collectively shall
constitute one and the same instrument.

 

4. This Amendment may be executed by facsimile and the facsimile execution pages
will be binding upon the executing party to the same extent as the original
executed pages. The executing party shall provide originals of the facsimile
execution pages for insertion into the Amendment in place of the facsimile
pages.

 

5. Except as amended hereby, all of the terms and conditions of the Agreement
are hereby ratified and confirmed, and shall remain in full force and effect.

IN WITNESS WHEREOF, the parties have executed the Amendment as of the date above
written.

 

NEWPAGE CORPORATION     EXECUTIVE By:  

/s/ Douglas K. Cooper

    Signature:  

/s/ George F. Martin

Name:   Douglas K. Cooper     Name:   George F. Martin Title:   Vice President,
General Counsel and Secretary      

Amendment to Employment Agreement

Signature Page